DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 12/07/2022 with Amended Claims and Applicant's Remarks filed on 12/07/2022.
Applicant has amended claims 1, 4, 11, and 14 and newly added claims 21-22 according to Amendments filed on 12/07/2022. Claims 1-4, 6-14, and 16-20 are pending and currently under consideration for patentability.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-4, 6-14, and 16-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 1-4, 6-10, and 21 recite a method and claims 11-14, 16-20, and 22 recite a system. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 11 recite a system and method for tracking reusable and recyclable items by checking out a borrowed item for a user and displaying impacts resulting from the return of the reusable item. Under Step 2A, Prong I, claims 1 and 11 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Tracking reusable and recyclable items by checking out a borrowed item for a user is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include scanning a code or identifier for one or more reusable items borrowed by a user; setting a reminder to remind the user to return the one or more reusable items borrowed by the user; and displaying, on a display, confirmation of the return of the one or more reusable items borrowed by the user to a designated drop-off location; upon confirmation that the one or more reusable items borrowed by a user has been returned to the designated drop-off location, displaying on the display, utilizing a display module, one or more impacts resulting from the one or more user selections. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1 and 11 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 11 have recited the following additional elements: Mobile wireless communication device, CPU, Memory, Display Module, and Scanning Module. These additional elements recited in claims 1 and 11 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. mobile wireless communication device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 11 recite – scanning a code or identifier for one or more reusable items borrowed by a user. Merely scanning items is seen as a well-known method for electronically scanning/extracting data or electronic recordkeeping which the courts have noted are well-understood, routine, and conventional functions (See Content Extraction and Alice Corp.). The claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, pages 9-10, for implementing the mobile wireless communication device, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-4, 6-10, 21 and 12-14, 16-20, 22 further recite the system and method of claims 1 and 11, respectively. Dependent claims 2-4, 6-10, 12-14, and 16-22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 11. For example, claims 2-4, 6-10, 12-14, and 16-22 further describe the limitations for tracking reusable and recyclable items by checking out a borrowed item for a user and displaying impacts resulting from the return of the reusable item – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-4, 6-10, 12-14, and 16-22, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 21 and 11-20, 22 are system and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

Claim(s) 1, 7-11, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0066156 to Pryor in view of U.S. Publication 2011/0133947 to Kraguljac.

With respect to Claim 1:
Pryor teaches:
A system for tracking reusable and recyclable items, the system embodied in a mobile wireless communication device having a central processing unit, a memory, and a display, comprising (Pryor: ¶¶ [0031] [0047]): 
a scanning module for scanning a code or identifier for one or more reusable items borrowed by a user (i.e. scanning RFID for reusable items borrowed by user) (Pryor: ¶ [0046] “The kiosk dispenses a bag (with barcode or RFID) 26. The customer uses the bag 4, 11, and either customer keeps the bag 12, 13, or the customer returns the bag to a kiosk 22, 28. The customer scans the barcode/RFID on bag 16, 21, 27 utilizing a barcode/RFID reader on the kiosk. The customer deposits bag into a steel tamper resistant deposit box (kiosk) 28 and receives a partial refund via credit applied to credit card account 19, 24, 30.”); 
a display module adapted to: confirm the return of the one or more reusable items borrowed by the user to a designated drop-off location (i.e. machines/drop off kiosk displays how man and which bags have been returned) (Pryor: ¶ [0040] “The machines may have a slot with a barcode, RFID or UID reader integrated in it. The customer can drop the bags into the return chute triggering an automated receipt showing how many and which bags have been returned 28. The Bag Drop Station can be placed at any convenient location to enable customers to return their items anytime.”);
upon confirmation that the one or more reusable items borrowed by a user has been returned to the designated drop-off location, display one or more impacts resulting from the return of the one or more reusable items borrowed by the user (i.e. upon customer returning reusable item, customer receives automated receipt displaying impact such as amount of refund) (Pryor: ¶ [0040] “The machines may have a slot with a barcode, RFID or UID reader integrated in it. The customer can drop the bags into the return chute triggering an automated receipt showing how many and which bags have been returned 28. The Bag Drop Station can be placed at any convenient location to enable customers to return their items anytime.” Furthermore, as cited in ¶ [0042] “The customer scans barcode/RFID on bag 21 and deposits the bag 92 into steel tamper resistant deposit box (kiosk) 28. The customer receives refund receipt to be redeemed for cash at participating stores 19, 24, 30.”).
Pryor does not explicitly disclose a reminder module to remind the user to return the one or more reusable items borrowed by the user.
However, Kraguljac further discloses a reminder module to remind the user to return the one or more reusable items borrowed by the user (i.e. user is reminded to bring in the bags to the grocery store, where they can be returned) (Kraguljac: ¶ [0025] “In one embodiment, the alert signal may be an audible signal (e.g. beeps) that alerts the user to take their grocery bags into the grocery store. In another embodiment, the alert signal is a sound recording that plays a message through the indicator 120 (e.g. speaker). For example, the bag alert device 100 includes a memory that stores a digital message and the detection logic 110 is configured to cause the digital message to be played through the speaker when the device is in the physical vicinity of the grocery store. Example messages can include voice messages that state, "don't forget your bags"; "take your bags", equivalent messages, other messages that give a reminder about the bags, and so on.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Kraguljac’s reminder module to remind the user to return the one or more reusable items borrowed by the user to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “alert and/or remind shoppers to use their shopping bags (e.g. reusable grocery bags)” because “Reusing bags saves money and resources.” (Kraguljac: ¶ [0011]).
With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claim 1. Claim 11 recites “A method for tracking reusable and recyclable items, the method executable on a mobile wireless communication device having a central processing unit, a memory, and a display, comprising:” (Pryor: ¶¶ [0031] [0047]) the steps performed by system claim 1. Claim 11 does not teach or define any new limitations beyond claim 1. Therefore, it is rejected under the same rationale.

With respect to Claim 7:
Pryor teaches:
The system of claim 1, wherein the system further provides a qualifying location for returning borrowed items, whereby upon returning a borrowed reusable item, the system notifies that the borrowed item is successfully returned (i.e. customer returns reusable item at qualifying locations and is notified when item has been returned via refund) (Pryor: ¶¶ [0039] [0040] “FIG. 4 is a flowchart diagram illustrating the operation of the customer cycle process 200, while FIGS. 5-7 are flowchart diagrams illustrating the operation of three different versions of the return process 300. In particular, the return process may be implemented using a manual 14, semimanual 20, or fully automatic 25 return process, as shown in FIGS. 5, 6 and 7,respectively.As shown in FIG. 5, the manual return process 14 may involve the customer visiting participating locations and being greeted by a person, display, or other means 15. The customer might present the bag for identification 16, and then return the bag to the participant in exchange for a refund or voucher 5, 26… The machines may have a slot with a barcode, RFID or UID reader integrated in it. The customer can drop the bags into the return chute triggering an automated receipt showing how many and which bags have been returned 28. The Bag Drop Station can be placed at any convenient location to enable customers to return their items anytime.”).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 7. Claim 17 does not teach or define any new limitations beyond claim 7. Therefore, it is rejected under the same rationale.

With respect to Claim 8:
Pryor teaches:
The system of claim 1, further comprising a kiosk platform (Pryor: ¶ [0042] “With particular reference to FIGS. 3, 4, 6 and 7, the various processes 100, 200, 300 are preferably carried out, using a kiosk, as follows. A commercial entity supplies bags to retailers at step 3. Each retailer sells bag/ Customer purchases bag (with barcode or RFID) 4, 10. The customer uses bag 4, 11 and either keeps bag 12, 13 or returns bag to kiosk 5, 22. The customer scans barcode/RFID on bag 21 and deposits the bag 92 into steel tamper resistant deposit box (kiosk) 28. The customer receives refund receipt to be redeemed for cash at participating stores 19, 24, 30. Bags are then gathered by the commercial entity at scheduled pick up intervals 6, 17, 23, 29, and the bags 92 are laundered and sterilized and are returned to cycle 2, 7, 8.”).
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 8. Claim 18 does not teach or define any new limitations beyond claim 8. Therefore, it is rejected under the same rationale.

With respect to Claim 9:
Pryor teaches:
The system of claim 8, wherein the kiosk platform further includes a scanning module for scanning any borrowed items to be checked out or returned (i.e. customer scans reusable item in order to return it) (Pryor: ¶ [0042] “With particular reference to FIGS. 3, 4, 6 and 7, the various processes 100, 200, 300 are preferably carried out, using a kiosk, as follows. A commercial entity supplies bags to retailers at step 3. Each retailer sells bag/ Customer purchases bag (with barcode or RFID) 4, 10. The customer uses bag 4, 11 and either keeps bag 12, 13 or returns bag to kiosk 5, 22. The customer scans barcode/RFID on bag 21 and deposits the bag 92 into steel tamper resistant deposit box (kiosk) 28. The customer receives refund receipt to be redeemed for cash at participating stores 19, 24, 30. Bags are then gathered by the commercial entity at scheduled pick up intervals 6, 17, 23, 29, and the bags 92 are laundered and sterilized and are returned to cycle 2, 7, 8.”).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 9. Claim 19 does not teach or define any new limitations beyond claim 9. Therefore, it is rejected under the same rationale.

With respect to Claim 10:
Pryor does not explicitly disclose the system of claim 9, wherein the kiosk platform further includes an option for a user to download an app by providing an email address or scanning a code.
However, Kraguljac further discloses wherein the kiosk platform further includes an option for a user to download an app by providing an email address or scanning a code (i.e. executable application is downloaded on user’s mobile device which allows for scanning a code) (Kraguljac: ¶ [0030] “In one embodiment, logic 305 can be loaded as an executable application. The alert signal can include an audible signal, a text message, a prerecorded message, an alarm, a phone call, and so on. In another embodiment, the bag signal transmitter 135 is configured to transmit text messages to customers that are in range.” Furthermore, as cited in ¶ [0033] “In this manner, the shopper can then redeem the electronic coupon by presenting the bag alert device 100 within the store 130 where it can be scanned to read the coupon(s) 410 stored therein.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Kraguljac’s wherein the kiosk platform further includes an option for a user to download an app by providing an email address or scanning a code to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “alert and/or remind shoppers to use their shopping bags (e.g. reusable grocery bags)” because “Reusing bags saves money and resources.” (Kraguljac: ¶ [0011]).
With respect to Claim 20:
All limitations as recited have been analyzed and rejected to claim 10. Claim 20 does not teach or define any new limitations beyond claim 10. Therefore, it is rejected under the same rationale.

With respect to Claim 21:
Pryor teaches:
The system of claim 1, further comprising an inventory tracking module for tracking the one or more reusable items borrowed and returned by the user (Pryor: ¶ [0036] “FIG. 3 is a flowchart diagram illustrating the operation of the product cycle process 100. The product cycle 100 may involve a cycle of purchase, use, return/keep, and may utilize an inventory system for tracking the bags 2 in a database or other transaction systems.” Furthermore, as cited in ¶ [0041] “The bag's RFID may be tracked by using a database inventory system or similar systems for purchases and refunds.”).
With respect to Claim 22:
All limitations as recited have been analyzed and rejected to claim 21. Claim 22 does not teach or define any new limitations beyond claim 21. Therefore, it is rejected under the same rationale.


Claim(s) 2-4, 6, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor and Kraguljac in further view of U.S. Patent 8,561,830 to Hallberg.

With respect to Claim 2:
Pryor and Kraguljac do not explicitly disclose the system of claim 1, wherein the system is further adapted to calculate and display a combined impact of reusing one or more reusable items, and borrowing one or more borrowed reusable items, thereby to provide feedback of one or more combined cumulative impacts to the user.
However, Hallberg further discloses wherein the system is further adapted to calculate and display a combined impact of reusing one or more reusable items, and borrowing one or more borrowed reusable items, thereby to provide feedback of one or more combined cumulative impacts to the user (Examiner notes that a grocery bag or beverage container can be considered both a borrowed reusable item and reusing reusable item because the bag or beverage can be both reused and borrowed.) (i.e. calculate cumulative resources saved when reusing reusable item such as beverage container as compared to disposable cups) (Hallberg: Col. 6 Lines 40-64 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases. Alternatively or in addition, an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved, for example, by all customers, and incremented with an audible signal at the time of purchase. In this way, the customer using the beverage container 10, 60, 70 and other customers in the vicinity may be encouraged by the understanding of the benefit produced by many individuals independently working toward a common goal. The display may show all or one of total purchases for a particular period of time, purchases by the individual cumulatively, or for a particular period of time, dollars of resources saved or other measures of the impact of reusing the beverage container 10, 60, 70.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the system is further adapted to calculate and display a combined impact of reusing one or more reusable items, and borrowing one or more borrowed reusable items, thereby to provide feedback of one or more combined cumulative impacts to the user to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore, it is rejected under the same rationale.

With respect to Claim 3:
Pryor and Kraguljac do not explicitly disclose the system of claim 1, wherein the one or more impacts resulting from the reuse of reusable items and borrowed reusable items comprise a charitable impact, an environmental impact, a reward impact, and a group impact.
However, Hallberg further discloses wherein the one or more impacts resulting from the reuse of reusable items and borrowed reusable items comprise a charitable impact, an environmental impact, a reward impact, and a group impact (i.e. calculate environmental resources impacted due to reusable item) (Hallberg: Col. 6 Lines 40-64 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases. Alternatively or in addition, an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved, for example, by all customers, and incremented with an audible signal at the time of purchase. In this way, the customer using the beverage container 10, 60, 70 and other customers in the vicinity may be encouraged by the understanding of the benefit produced by many individuals independently working toward a common goal. The display may show all or one of total purchases for a particular period of time, purchases by the individual cumulatively, or for a particular period of time, dollars of resources saved or other measures of the impact of reusing the beverage container 10, 60, 70.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the one or more impacts resulting from the reuse of reusable items and borrowed reusable items comprise a charitable impact, an environmental impact, a reward impact, and a group impact to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 3. Claim 13 does not teach or define any new limitations beyond claim 3. Therefore, it is rejected under the same rationale.

With respect to Claim 4:
Pryor teaches the system of claim 1, wherein the one or more reusable items are […] bags (Pryor: ¶ [0032] “The bags 50 utilized in the system 90 of the present invention may generally be any type of reusable bag suitable for carrying groceries or the like.”).
Pryor and Kraguljac do not explicitly disclose the system of claim 1, wherein the one or more reusable items are reusable food containers, utensils, cups, bottles, […].
However, Hallberg further discloses wherein the one or more reusable items are reusable food containers, utensils, cups, bottles, […] (i.e. reusable beverage container) (Hallberg: Col. 3 Lines 55-61 “Referring now to FIG. 1, in a first embodiment, a thermal beverage container 10 may provide an inner cup 12 having a lower circular base 14 and upstanding frustro-conical side-walls 16 leading to an upper peripheral rim 18. In one embodiment, the inner cup 12 may be constructed of an opaque thermoplastic suitable for injection molding or other forming techniques.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the one or more reusable items are reusable food containers and utensils to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 4. Claim 14 does not teach or define any new limitations beyond claim 4. Therefore, it is rejected under the same rationale.

With respect to Claim 6:
Pryor and Kraguljac do not explicitly disclose the system of claim 1, wherein the system is further adapted to calculate an aggregate impact of reusing reusable items and borrowed reusable items for multiple users.
However, Hallberg further discloses wherein the system is further adapted to calculate an aggregate impact of reusing reusable items and borrowed reusable items for multiple users  (i.e. calculate cumulative resources saved when using reusable item) (Hallberg: Col. 6 Lines 40-64 “At process block 118, information from the transaction may be used to update a tally of purchases using the beverage container 10, 60, 70 that may be used to generate statistics of resources (for example disposable cups) saved by the reuse. These resources saved may be stored in the database in the mass storage device 96 on a per customer basis to be visible by the customer using standard Web browser on terminal 106 as well as printed on the customer's receipt. This stored information may indicate the customer's lifetime resource savings through use of the beverage container 10, 60, 70 and/or provide other statistical information about their purchases. Alternatively or in addition, an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved, for example, by all customers, and incremented with an audible signal at the time of purchase. In this way, the customer using the beverage container 10, 60, 70 and other customers in the vicinity may be encouraged by the understanding of the benefit produced by many individuals independently working toward a common goal. The display may show all or one of total purchases for a particular period of time, purchases by the individual cumulatively, or for a particular period of time, dollars of resources saved or other measures of the impact of reusing the beverage container 10, 60, 70.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Hallberg’s wherein the system is further adapted to calculate an aggregate impact of reusing reusable items and borrowed reusable items for multiple users to Pryor’s system for tracking reusable and recyclable items, the system having a central processing unit, a memory, and a display. One would have been motivated to do this in order “to promote reusable beverage containers by providing a real time indication of the effect of many individuals working in cooperation to reduce the use of disposable cups.” (Hallberg: Col. 3 Lines 25-27).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore, it is rejected under the same rationale.


Response to Arguments
Applicant’s arguments see page 6 of the Remarks disclosed, filed on 12/07/2022, with respect to the 35 U.S.C. § 112(b) rejection(s) of claim(s) 1-4, 6-14, and 16-20 have been considered and are persuasive. The Applicant asserts “In response to the Examiners rejections to the claims as being indefinite, the Applicant has further clarified the differences between "borrowing" a reusable item and "reusing" a reusable item. Applicant respectfully submits that the claims as amended are now definite.”  The Examiner agrees and therefore, the rejection(s) of claim(s) 1-4, 6-14, and 16-20 under 35 U.S.C. § 112(b) has been withdrawn.
Applicant’s arguments see page 6 of the Remarks disclosed, filed on 12/07/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-4, 6-14, and 16-20 have been considered but are not persuasive. The Applicant asserts “In response to the Examiner's objection that the claimed invention is non-statutory, Applicant has further amended the claims to address this objection. Rather than being a law of nature, natural phenomenon, or abstract idea, the claims as amended recite a practical, technological improvement in the implementation of a system for tracking borrowed reusable items for reuse…This technology also has a practical, positive real world impact in that the system helps to minimize waste from single-use non-reusable packaging, which would otherwise end up in landfill, be incinerated, or end up polluting the environment. Applicant respectfully submits that a technology meant to solve a practical real world problem of reducing waste should not be dismissed as a mere abstract idea.” The Examiner respectfully disagrees. Tracking reusable and recyclable items by checking out a borrowed item for a user is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include scanning a code or identifier for one or more reusable items borrowed by a user; setting a reminder to remind the user to return the one or more reusable items borrowed by the user; and displaying, on a display, confirmation of the return of the one or more reusable items borrowed by the user to a designated drop-off location; upon confirmation that the one or more reusable items borrowed by a user has been returned to the designated drop-off location, displaying on the display, utilizing a display module, one or more impacts resulting from the one or more user selections. These further limitations are not seen as any more than the judicial exception. Therefore, the rejection(s) of claim(s) 1-4, 6-14, and 16-22 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 6-9 of the Remarks disclosed, filed on 12/07/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-4, 6-9, 11-14, and 16-19 over Pryor in view of Hallberg have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of U.S. Publication 2011/0133947 to Kraguljac.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2011/0055059 to Sahai for disclosing automatically making payments for recyclable items deposited at reverse vending machines. The method includes the steps of: (a) creating a user recycling record accessible by a server computer system for each of a plurality of users and associating each user's record with a unique user identifier; (b) receiving data in real time at the server computer system from a plurality of reverse vending machines over a communications network, the data relating to deposits of recyclable items by users at the reverse vending machines, the data for each deposit by a user including the unique user identifier of the user and information on the recyclable items deposited; (c) from the data for each deposit by a user identifying the user recycling record associated with the unique user identifier and crediting the user recycling record based on the information on the recyclable items deposited by the user using the server computer system; and ( d) for each deposit by a user, issuing a request to have a financial institution to make a specified electronic payment based on the recyclable items deposited by the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
December 15, 2022